Title: Enclosure: Observations on La Forest’s Commission, [23 October 1792]
From: Jefferson, Thomas
To: Ternant, Jean Baptiste


EnclosureObservations on La Forest’s Commission

[23 Oct. 1792]

Louis &c. etant necessaire de pourvoir a la charge de notre Consul general aupres de etats de New York, des Jerseys, de Pens. et de la Del. vacante depuis la nomination de M. de Marbois &c.—et etant informé &c. du Sr. de la Forest &c.—nous avons cru ne pouvoir faire un meilleur choix pour la dite charge (i.e. de Consul Genl. pour N. York &c.)—nous avons le dit Sr. de la Forest etabli &c Consul genl. aupres des etats de N. York, des Jerseys, de Pensylv. et de la Delaware avec pouvoir d’etablir des vice consuls &c. dans les differents ports de son departement &c.—et au surplus faire &c. dans l’etendue de son consulat &c. voulons qu’il fasse sa residence ordinaire auprès du Congrès, et qu’il jouisse des honneurs &c. attachées a la dite charge de Consul general &c. Mandons a notre &c. de Ternand &c de faire reconnoitre le dit Sieur de la Forest en la dite qualité de Consul general &c. Prions &c. de laisser jouir &c. le dit Sr. de la Forest de la charge de notre Consul general auprès des etats unis, sans lui faire &c.
Observations. The first clause in this commission, specifies the jurisdiction of Mr. de la Forest as Consul General for N. York Jersey, Pensva and Delaware. All the subsequent clauses, use the restrictive words la dite charge, la dite qualité referring clearly to the description in the first clause, except the last one, le dit Sr. la Forest de la charge, not repeating the word dite before charge. Yet it is impossible to understand it but as referring to the preceding charge. To consider the body of the commission as a commission of Consul general for N.Y. Jers. Pens. and Del. and the clause of Nous Prions &c. as another commission to be Consul General over all the U.S. would be against every rule of construction. The king cannot be supposed to pray us to receive him as Consul General over all the U.S. when he had not established him in the preceding part but as consul Genl. of N.Y. Jers. Pens. and Del.
